Citation Nr: 1000790	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The Veteran testified before the RO's Hearing Officer in May 
1991, and in November 2002 he testified before the 
undersigned Member of the Board in a hearing at the RO.  
Transcripts of those hearings are of record.

The case has been before the Board, and the United States 
Court of Appeals for Veterans Claims (Court), on four 
previous occasions.  Most recently, the Board denied the 
appeal in June 2006, but the Board's decision was vacated by 
the Court in a November 2008 Memorandum Decision.


FINDINGS OF FACT

1.  The Veteran had a jeep accident in service.

2.  Competent medical evidence does not demonstrate a 
relationship between the current cervical spine disorder and 
any incident of active service to include the jeep accident.

3.  The Veteran did not have arthritis of the cervical spine 
until many years after discharge from service.






CONCLUSION OF LAW

The Veteran does not have a current cervical spine disorder 
that was incurred in or aggravated by active service, nor may 
such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2009).

In general, on receipt of a claim for benefits VA will notify 
the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also inform the claimant 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 C.F.R. § 3.159(b) (2003).

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), in which the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case the 
RO) decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

During the course of the appeal the appellant was provided 
numerous letters informing him of the elements required to 
establish entitlement to service connection; the most recent 
such letter was sent to the appellant in July 2003, and the 
appellant had ample opportunity to respond prior to the RO's 
readjudication of the clam as reflected in the Supplemental 
Statement of the Case (SSOC) in July 2003.

The Veteran has not been provided notice of the disability-
rating and effective-date elements of a claim for service 
connection, as required under Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, because the Board's 
adjudication below denies service connection there is no 
change in disability rating or effective date.  Accordingly 
the Board's action results in no prejudice to the Veteran 
under Dingess/Hartman. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the final transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, 
after adequate notice was provided, the case was 
readjudicated by the RO an SSOC was provided to the 
appellant. The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds, 
therefore, that to decide the appeal would not be prejudicial 
to the appellant.
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The appellant's service treatment records (STRs) and relevant 
post-service VA and non-VA medical records have been 
associated with the claims file.  The appellant has been 
afforded VA medical examination in support of his claim, and 
he has also been afforded a hearing before the Board, during 
which he presented testimony in support of his claim.  The 
appellant has not identified, and the file does not otherwise 
indicate, that there are any other medical providers having 
records that should be obtained before the claim is 
adjudicated.  

Under these circumstances, the Board finds the appellant is 
not prejudiced by the Board's proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110. 

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  Since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.    VAOPGCPREC 003-03 
(July 16, 2003)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102. If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.



III.  Factual Background

Treatment records from Rhode Island Hospital dated in June 
29, 1968, prior to active service, show the Veteran presented 
for treatment of an arm injury due to a motor vehicle 
accident.  He complained only of hand and wrist injury, and 
was treated and released.  The following day (June 30, 1968) 
he returned to the hospital complaining of severe neck pain 
and difficulty moving the neck since that morning, attributed 
to the automobile accident the previous evening.  X-ray of 
the cervical spine was essentially negative.  The diagnosis 
was neck sprain.

The Veteran's service treatment records (STRs) include a pre-
induction Report of Medical History in March 1969 in which 
the Veteran reported history of recent accident with 
"whiplash" in January [sic] 1968 and a concussion three 
years previously.  Concurrent Report of Medical Examination 
noted the spine as "normal" but noted the Veteran was 
asserting current neck injury and headaches not substantiated 
on examination.

STRs include an entry dated in November 1969 showing 
complaint of sore neck and head reportedly consequent to an 
automobile accident on 29 June 1969 [sic].  On examination 
the neck was supple and not tender, and there was no 
neurological impairment.  The clinical impression was 
"strain."

STRs include a treatment report in January 1970 (dated 10 
January 1969 but date-stamped 10 January 1970) in which the 
Veteran reported having struck his head on a car the previous 
evening.  He complained of current cephalgia and nausea.  
Physical examination was within normal limits, as was a 
series of X-rays of the skull.  The Veteran was returned to 
normal duty.

An STR entry dated in February 1970 states the Veteran 
presented complaining of a whiplash injury incurred in an 
auto accident approximately one year prior.  Examination of 
the neck was normal, but the Veteran was advised to apply 
heat for two weeks.

An STR entry dated May 23, 1971 shows an injury related to a 
jeep accident.  There was no unconsciousness or whiplash.  
The clinical impression was multiple abrasions of the lower 
extremity but no cervical sprain.  However, the Veteran was 
instructed to return for X-ray of the cervical spine the 
following day.  The Veteran had an X-ray of the cervical 
spine the next day (May 24, 1971) at which time he complained 
of symptoms including a sore neck and reduced flexion of the 
head.  The cervical spine X-ray showed straightening on the 
lateral view and deviation toward the left due to muscle 
spasm, but the bony structures were normal.  The X-ray was 
read on May 25, 1971 and the interpreter's impression was no 
fracture.

STRs include a Report of Medical Examination for the purpose 
of separation from service and dated in July 1971.  The 
clinical evaluation of the spine was "normal." In the 
accompanying Report of Medical History the Veteran 
specifically denied current or history of back trouble of any 
kind; he reported history of fractured right wrist in 1961 
and fractured knuckles in both hands and head injury in 1965 
but he denied all other significant medical or surgical 
history. 

The Veteran was discharged from service in August 1971.  
There is no subsequent medical record relating to the 
cervical spine until March 1990, although there are VA 
treatment records regarding treatment for other complaints 
including a nervous disorder (from July 1978), a right ankle 
fracture (from February 1983), bee sting (August 1985), flu-
like symptoms (December 1985), hypertension (from January 
1986), shortness of breath (April 1986), sinus and ear 
complaints (March 1987), and minor head trauma with 
subsequent "pins and needles" sensation in the arms 
(February 1990).  None of these treatment notes cite current 
neck pain, and in fact the April 1986 treatment report noted 
the Veteran's neck was clinically negative.  

A medical report by Dr. MMG dated in March 1990 shows 
complaint of pain in the left upper extremity (LUE) with 
paresthesias following a recent fall.  On physical 
examination, forced traction of the neck produced some slight 
paravertebral muscle pain.  Reflexes were symmetrical and 
equal.  Sensory examination suggested C6 hypesthesia.  Motor 
examination was normal.  Spinal column percussion and 
compression were slightly uncomfortable, and head drop test 
produced neck pain.  Dr. MMG stated the Veteran had history 
of neck injury in service and could have current irritated or 
compressed C7-8 nerve root producing paresthesias.  Dr. MMG 
directed follow-up by computed tomography (CT) analysis.     

The Veteran underwent CT scan at Kent County Imaging Center 
in March 1990.  The impression was definite left-sided disc 
herniation at C5-6 and possibly at C6-7.  The interpreter 
recommended further evaluation by magnetic resonance imaging 
(MRI).
 
The Veteran testified before the RO's Hearing Officer in May 
1991 in which he reported two automobile accidents in 
service, one in 1969 and a more severe accident in 1971 in 
which he was knocked unconscious.  The Veteran testified as 
to muscle spasms since the latter accident, increasing in 
severity over time; he did not report such symptoms at the 
time of his separation examination because he did not want to 
delay his discharge.  Following the accident his symptoms 
were bilateral shoulder pain, left worse than right, and 
headaches; after discharge he continued to have headaches and 
stiffness of the neck, left worse than right.  The Veteran 
acknowledged an accident prior to service in 1968 that had 
resulted in neck and back pain, but he denied problems during 
basic training.  Following discharge from service the Veteran 
was an iron worker for a time, during which period he learned 
to cope with his neck pain.  He was currently employed as a 
state constable and private detective, specializing in 
evictions.  

An August 1991 letter by Dr. MMG states the Veteran was 
currently being treated for herniated discs in the cervical 
spine.  Discs are usually the result of trauma, and the 
Veteran did have a jeep accident in 1971 that could very well 
be the cause of his disc problems.

The Veteran sent a letter to his United States Senator in 
November 1991 asserting he had pain ever since the jeep 
accident in service but resumed work as an iron worker 
despite the pain.  In 1983 he broke his leg badly and had to 
give up iron work because he could no longer "climb the 
iron" as he used to.  The Veteran thereafter began working 
as a state constable and private detective.  The Veteran was 
"doing fine" until he fell down a flight of stairs, after 
which he was referred for treatment for his neck and was 
discovered to have three herniated discs.  The Veteran now 
had difficulty even serving warrants because he had limited 
ability to turn his head while driving.

The file contains a letter by Dr. WLB dated in January 1991, 
addressed to Dr. MMG and noting history of a left shoulder 
injury consequent to being thrown out of a jeep in active 
service; however, the Veteran had recently suffered a fall in 
February 1990.  A subsequent letter by Dr. WLB, dated in 
November 1991, stated the Veteran's current diagnosis was 
left shoulder acromioclavicular (AC) joint injury with 
impingement as well as cervical radiculopathy, all as a 
direct result of the injury in February 1990.

The Veteran submitted a Statement in Support of Claim in 
April 1993 stating that after the pre-service automobile 
accident in 1968 he broke two bones in his wrist but did not 
injure his neck.  However, he was given a cervical collar to 
wear for one week.

The Veteran presented to the VA outpatient clinic in March 
1994 complaining of a 10-day history of pain in the right 
side of the neck due to over-extending to the side; however, 
the clinician noted long history of neck pain.  The 
diagnostic impression was chronic neck pain with acute 
exacerbation.
 
The Veteran had a VA medical examination in March 1994 in 
which the examiner noted a history of a number of injuries 
during the Veteran's lifetime including a 1968 accident in 
which a cervical collar was ordered, although the Veteran 
denied any residual symptoms.  The Veteran reported a jeep 
accident in service during which he was thrown from the 
vehicle and knocked unconscious; he was dazed until he had 
recovered enough to go for help.  He had an accident after 
service in which he head struck the windshield.  The examiner 
performed a clinical examination of the Veteran and noted 
observations in detail.  The examiner's impression was acute 
neck strain manifested by flattening of the lordotic curve, 
traumatic arthritis of the cervical spine particularly at the 
C5, C6 and C7 levels, and herniated nucleus pulposus at the 
C6-7 level by history and by CT scan report.  In regard to 
etiology, the examiner stated a severe injury such as being 
thrown from the vehicle could contribute to the cervical 
disc; the discharge examination did not show cervical 
symptoms but may have been superficial.  There was no current 
evidence of neuroradiculopathy, but the Veteran certainly had 
current degenerative joint disease (DJD) and probable 
degenerative disc disease (DDD) that would persist and 
increase.  

In April 1995 the Veteran submitted a letter to VA stating 
that immediately after the in-service jeep accident an 
attending physician stated he had never seen a patient with 
such severe muscle spasms in the neck.  The Veteran declined 
to report his symptoms because he did not want to be retained 
on active service for treatment.  After service the Veteran 
was an iron worker; he had neck pain that became 
progressively worse but he ignored the pain.  A physician in 
1974 or 1975 told the Veteran had a probable herniated disc, 
but the Veteran declined treatment because he did not want 
surgery.  In 1983 the Veteran ceased working iron because he 
could no longer "climb the iron" or work safely.  His 
symptoms were significantly aggravated in a subsequent fall, 
and he was subsequently unable to work as a constable or in 
his self-employed pest control business.

The Veteran had a VA examination of the spine in May 1996.  
The examiner reviewed the claims file.  The Veteran stated he 
had been involved in an automobile accident prior to service 
in 1968; he disavowed injury to the neck but stated his then-
attorney had persuaded him to wear a cervical collar for a 
non-existent neck injury in order to obtain a larger 
settlement.  In 1971, shortly prior to discharge from 
service, the Veteran was involved in a jeep accident in which 
he sustained a whiplash injury.  At around the same time the 
Veteran was informally told by two civilian physicians that 
he probably had a disc injury.  The Veteran was an iron 
worker after discharge from service until 1983, when he had 
to quit such work due to his neck.  In 1989 he had a fall 
down some stairs, which significantly increased the severity 
of his symptoms; after the fall he was diagnosed with 
herniated discs.  

The examiner performed a clinical examination of the Veteran 
and noted observations in detail.  Films showed straightening 
or even a minimal reversal of the normal curvature of the 
neck, as well as DJD at C6 and C7 with narrowed disc spaces 
at that level.  The examiner diagnosed evidence of previous 
neck injury with possible protrusion of the discs C5-6 and 
C6-7.  The examiner stated the Veteran may or may not have 
injured his neck in 1968 prior to service, since to presume 
he did not is to presume an attempt to defraud the insurance 
company.  It is impossible to say whether the Veteran's 
current disc disorder originated in service in 1971 or in the 
fall in 1989; the fact the Veteran got along very well until 
he fell down the stairs would indicate the latter, although 
if the Veteran is to be believed the fall down the stairs 
aggravated his whiplash injury from 1971.  The examiner 
stated that if he had to hazard a guess, the Veteran probably 
did sustain a whiplash injury in 1971 with changes in the 
neck as a result, but falling down the stairs in 1989 was 
what caused the possible disc protrusions.

VA CT of the cervical spine in May 1996 showed an impression 
of bony osteophytes at C6-C7 but no disc herniation or spinal 
stenosis.   

The Veteran also had a VA neurological examination in May 
1996 in which he reported a whiplash injury in 1971 and 
several subsequent significant neck injuries, the most 
notable one in 1989 when he fell down a flight of stairs.  
The examiner stated the nature and extent of the Veteran's 
current symptomology was clearly related to several cervical 
traumas over the years, attributed by the Veteran to an 
accident in service in 1971 but rendered questionable by the 
examiner's review of the record, which indicated an incident 
prior to service.  The examiner stated the etiology of the 
Veteran's cervical spine disorder is attributable to the 
multiple episodes of trauma the Veteran had suffered over the 
past 25 years; it was the combination of these traumas and 
falls that caused the cervical radiculopathy, and each 
contributed to some degree to the cervical spine disorder.  
There was no way to definitively decide whether or not there 
was a preexisting cervical spine disorder that had been 
aggravated by active service, although the examiner doubted 
this.  Rather, the examiner's opinion was the Veteran had 
cervical radiculopathy that may have been aggravated by 
multiple falls.  CT scan had shown radiculopathy secondary to 
multiple evidences of trauma not specifically related to the 
event of 1971.

The Veteran submitted a statement in September 1997 asserting 
that the pre-service accident in 1968 caused him to break two 
bones in his wrist and nothing else; he was told to wear the 
collar only because it would get him more money.  During 
basic training the Veteran had no trouble with events such as 
the low crawl and forced marches carrying a heavy pack.  The 
Veteran was discharged from service three months after the 
jeep accident, and his neck pain became progressively worse 
in the following years.  He had to quit iron working in 1982 
or 1983 because of the pain.  

The Veteran presented to the VA managed care clinic in August 
2001 demanding prescription for Vicodin, a prescription pain 
medication he had been getting for some time from a private 
source.  The physician declined, stating he had examined the 
Veteran on more than one occasion and did not find any 
objective evidence of neck pathology; the Veteran had full 
range of motion without crepitus, swelling, or erythema and 
the neck was supple.  CT of the cervical spine in 1996 had 
shown bony osteophyte at C6-7 but was negative for stenosis 
or disc herniation.  The Veteran refused any medication other 
than Vicodin; he also refused to undergo an MRI with referral 
to neurosurgery for appropriate assessment.

The Veteran presented to the VA orthopedic clinic in October 
2001 complaining of pain in the left arm when he turned his 
head to the left.  X-rays revealed disc space loss at C5-6 
and C6-7 with anterior spurring.  The clinical impression was 
cervical DDD and DJD.

A VA managed care follow-up note dated in January 2002 shows 
the Veteran again refused any medication other than Vicodin, 
which he was obtaining from a private source.  The physician 
stated he would not prescribe a long-term narcotic such as 
Vicodin because the Veteran was getting it from another 
source; the physician also did not feel the Veteran's 
condition warranted the use of narcotics.  However, the 
physician referred the Veteran to the rheumatology clinic for 
evaluation of chronic pain.

The Veteran had a consult with the VA rheumatology clinic in 
March 2002 in which the clinician noted X-ray and examination 
evidence of osteoarthritis in the cervical spine as well as 
the lumbar spine and bilateral metatarsophalangeal (MTP) 
joints.  On examination there was decreased range of motion 
of the neck but no tenderness.

A VA managed care note dated in May 2002 shows complaint of 
chronic neck and back pain.  On examination the neck was 
supple; there was no swelling and range of motion was normal.  
The physician stated he did not believe the Veteran had 
significant pain and had no good objective finding to explain 
the Veteran's symptoms.  The physician stated he would 
prescribe Percocet on a one-time basis due to the Veteran's 
reported back pain but would not renew that prescription 
until there was some concrete objective finding to explain 
the chronic neck and back pain.

The Veteran presented to the VA managed care clinic in 
September 2002.  His neck was supple and without swelling and 
had full range of motion.  The physician renewed the 
prescription for Percocet based on recent MRI showing DJD of 
the spine. 

The Veteran testified before the Board in November 2002 that 
he was injured in an automobile accident prior to service in 
1968; he does not remember having neck pain and all the other 
persons involved were issued with cervical collars by the 
hospital as a matter of routine.  The Veteran was advised by 
the driver's attorney to wear a cervical collar, but the 
Veteran refused.  The attorney later gave the Veteran a check 
for $250.00.  The Veteran had no problems with his neck prior 
to service or during basic training, during which he set the 
record for the low crawl event.  In May 1971 he had a jeep 
accident in which the jeep he was driving flipped over four 
times, ejecting the Veteran.  The Veteran complained of neck 
pain at the time of the injury and was told by military 
medical personnel that he had whiplash.  The Veteran had a 
stiff neck for the rest of his military service but did not 
pursue treatment because he was due to discharge and wanted 
to go home.  During out-processing at Fort Dix he identified 
himself as having an injury, but when he discovered it would 
delay his discharge he declined further treatment.  The 
Veteran had constant neck pain after discharge but it was 
bearable at the time so he did not pursue treatment.  When he 
reported to VA for treatment for other problems he always 
complained of neck pain, but it was never recorded.  In 1990 
the Veteran tripped over a cat litter box and narrowly 
avoided falling down a flight of stairs; thereafter he was 
treated by Dr. MMG, who discovered disc problems.      

The Veteran presented to the VA managed care clinic for 
follow-up in March 2003 complaining of chronic back, neck and 
knee pain.  The physician noted the Veteran never appeared to 
be in any distress; on examination his neck was again within 
normal limits.  The physician declined to renew the Veteran's 
Percocet prescription because it did not appear the Veteran 
was actually taking the medication; the Veteran also refused 
to bring in the currently-prescribed pills for a count.

IV.  Analysis

As a preliminary matter, the Board's previous decisions in 
November 1997, April 2000 and January 2004 denied service 
connection based on findings the Veteran clearly and 
unmistakably had a cervical spine disorder that preexisted 
service and was not aggravated by service.  The Board's 
subsequent decisions in December 2004 and June 2006 found the 
Veteran did not clearly and unmistakably have a cervical 
spine disorder prior to service, but that the current 
cervical spine disorder was not related to service.  The 
Board will accordingly begin with a de novo determination as 
to whether the Veteran's claimed cervical spine disorder 
preexisted service. 

A veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in the 
induction physical examination or unless clear and 
unmistakable evidence shows that the condition preexisted 
service.  Junestrom v. Brown, 6 Vet. App. 264, 266 (1994).  
Only such conditions as are recorded in physical examination 
reports are to be considered as "noted;" the veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, the evidence demonstrates the Veteran had an 
automobile accident prior to service in 1968.  However, 
review of the treatment records associated with the accident 
in 1968 does not show any neck disorder other than 
"sprain."  Thereafter, the Veteran's induction physical 
examination did not find a current disorder of the cervical 
spine despite the Veteran's reported history of previous neck 
injury.  STRs relating to the first months in service show 
occasional complaint of neck pain but do not diagnose a 
chronic cervical disorder attributed to a preexisting injury, 
and the Veteran himself has consistently argued and testified 
that he did not have a neck problem resulting from the 1968 
accident.  Finally, a VA neurological examiner in May 1996 
expressed doubt that there was a preexisting cervical spine 
disorder that had been aggravated by active service.  The 
Board accordingly finds the presumption of soundness is not 
clearly and unmistakably rebutted.

Having found the Veteran did not have a preexisting cervical 
spine disorder prior to service, the question of aggravation 
of such disorder during service is rendered moot, and the 
Board turns to the question of whether the Veteran has a 
current cervical spine disorder that was incurred in service, 
and specifically whether his current disability is due to the 
jeep accident in 1971 as he contends.

The Veteran is shown to have cervical spine disorders 
variously diagnosed as DDD, DJD, and herniated discs.  
Accordingly, the first element of service connection - 
medical evidence of the claimed disability - is satisfied.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disability to a cause 
during service, a competent opinion of a medical professional 
is required.  Caluza, 7 Vet. App. 498.

For the reasons cited below, the Board finds the Veteran is 
shown by objective evidence to have been injured in a jeep 
accident as he contends, but also finds his current cervical 
spine disorder is not due to that accident or any other 
incident of service.

The Veteran is diagnosed inter alia with osteoarthritis of 
the cervical spine.  Service connection may be granted on a 
presumptive basis for arthritis that becomes manifest to a 
compensable degree within the first year after discharge from 
service even if not demonstrated during service.  38 C.F.R. 
§§ 3.307, 3.309(a).  However, in this case there is no 
indication osteoarthritis of the cervical spine was 
manifested to any degree prior to March 1994, many years 
after discharge from service.  Accordingly, the presumption 
does not apply. 

The Veteran has asserted chronic symptoms of neck stiffness 
and pain ever since the injury during service.  As noted 
above, there is no documented treatment for any cervical 
spine problems until many years after discharge from service.  
However, the Board acknowledges that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay evidence in the form of statements or testimony 
by a claimant is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage, 10 Vet. 
App. 488, 495-98.

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465, distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  For the reasons cited 
below, the Board finds the Veteran's account of chronic 
symptoms since injury during service to not be credible.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Finally, the 
Board may not ignore a veteran's testimony simply because he 
or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

The Board finds the Veteran's account of chronic symptoms 
since injury in service to not be credible because such 
account is inconsistent with STRs, in which no such symptoms 
are documented and in which the Veteran specifically denied 
symptoms at the time of his discharge from service.  The 
Veteran's account is also inconsistent with years of medical 
treatment records in which there is no indication of a 
current cervical spine disorder prior to March 1990.  The 
Board notes that Buchanan does not apply in this case because 
contemporaneous treatment records are on hand, and such 
contemporaneous records disprove the Veteran's account of 
chronicity.

The Veteran testified that he reported his neck pain to 
various VA medical providers in the early years after 
discharge from service but those providers for some reason 
failed to record his complaints.  The Board does not find it 
credible that so many medical providers could consistently 
neglect to record the Veteran's symptoms, particularly since 
the treatment notes appear in all respects to be clinically 
thorough and complete.  The Board notes in that regard that 
the competency of a VA examiner is presumed, absent a showing 
of some evidence to the contrary.  Hilkert v. West, 12 Vet. 
App. 145 (1999).  

The Veteran's account has been inconsistent with the 
objective evidence of record in several other ways.  The 
Veteran has insisted he had no neck problems resulting from 
the 1968 auto accident, but contemporaneous treatment records 
show he reported to the hospital the following day 
complaining of severe neck pain.  Also, he has repeatedly 
asserted he was knocked unconscious in 1971, in an apparent 
effort to emphasize the severity of the crash, but 
contemporaneous medical treatment records disprove 
unconsciousness or whiplash.  

In addition to being inconsistent with other evidence of 
record, the Board notes the Veteran's account has been 
internally inconsistent in many ways.  He testified that he 
did not pursue treatment in service for neck symptoms because 
he wanted to go home, but this is inconsistent with his own 
contemporaneous Report of Medical History.  He informed his 
senator by letter that he had quit iron work because of a 
badly-broken leg, but he later asserted to VA that he quit 
iron work because of his neck problems.  He asserted to a VA 
examiner in May 1996 that after the 1968 accident his then-
attorney persuaded him to wear a cervical collar for a non-
existent neck injury in order to obtain a larger settlement, 
which is consistent with his Statement of the Case in  
September 1997 asserting he was told to wear a collar to get 
more money, but he later testified before the Board that he 
never wore the cervical collar and received a small and 
unsolicited amount of money from the driver's attorney, not 
his own.  

In sum, the Veteran's unsupported account is internally 
inconsistent as well as inconsistent with objective evidence 
of record, and is deemed not credible by the Board.  

Turning to medical evidence of a relationship between the 
current disorder and active service, the Board notes the 
opinions of record are inconsistent.

As noted, there are two private medical opinions of record, 
one by  Dr. MMG and one by Dr. WLB, that provide 
contradictory opinions.

The August 1991 letter by Dr. MMG stated the Veteran 
herniated discs are usually the result of trauma, and the 
Veteran did have a jeep accident in 1971 that "could very 
well" be the cause of his disc problems.  Although this 
letter appears to support service connection, there is no 
supporting rationale; in assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  In that regard, Dr. MMG cited 
the jeep accident as an incident of cervical trauma but did 
not cite or consider the Veteran's recent fall, of which he 
was well aware since it was that fall that had resulted in 
the Veteran seeking out Dr. MMG for treatment.

The Board also notes that Dr. MMG's characterization of the 
jeep accident as an incident of cervical trauma is disproved 
by the contemporaneous STRs, which show no indication of 
cervical trauma.  There is no indication Dr. MMG had access 
to the STRs, so his characterization of the accident 
apparently relied on the Veteran's account.  The statements 
of medical professionals concerning a veteran's medical 
history related by the veteran as to remote events are of 
inherently less value than contemporaneous clinical records.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993).  
 
The Board cannot discount medical opinion solely because it 
is based on history provided by the veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  As noted above, the Board has already 
determined the Veteran is not credible in reporting his 
symptoms or the severity of the jeep crash.  Accordingly, to 
the degree Dr. MMG relied on the Veteran's account his 
medical opinion based on such account is rendered not 
credible.

Conversely, the January 1991 and November 1991 letters by Dr. 
WLB, taken together, appear to argue against service 
connection.  In January 1991 Dr. WLB noted a history of a 
left shoulder injury consequent to being thrown out of a jeep 
in active service but also noted the Veteran had recently 
suffered a fall in February 1990.  In November Dr. WLB stated 
the Veteran's current left shoulder AC joint injury and his 
cervical radiculopathy were a direct result of the injury in 
February 1990.  

The Board's decision in June 2006 found the opinion of Dr. 
WLB is the most persuasive medical evidence of record because 
it is the least ambiguous and most definitive in regard to 
causation.  However, the Court's Order found the Board had 
erred in relying on Dr. WLB's opinion in denying the 
Veteran's claim because the opinion was not based on 
consideration of the Veteran's prior medical history and 
examinations.  The Court cited Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) (holding that medical opinion must be 
"based on consideration of the veteran's prior medical 
history and examinations and also describe the disability, if 
any, in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one") and 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
a medical examination must "take into account the records of 
prior medical treatment.")

The Board is bound by the findings of the Court.  See Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case; the Board is therefore 
not free to do anything contrary to the Court's prior action 
with respect to the same claim).

The Board declines at this point to remand for yet another 
examination.  The Veteran has already had three VA 
examinations, and there is no reason to believe a fourth 
examination will be any more definitive than the first three.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board will accordingly carefully consider de novo the 
three VA examinations of record, all of which were performed 
in conjunction with review of the Veteran's medical history 
and thus conformed to the criteria cited in the Court's 
Order.
 
As noted, there are three VA medical examinations of record: 
examinations of the spine in March 1994 and May 1996, and 
neurological examination in May 1996.

The VA medical examiner in March 1994 stated a severe injury 
such as being thrown from the vehicle "could contribute to 
the cervical disc."  The VA medical examiner in May 1996 
stated it was impossible to say whether the Veteran's current 
disc disorder originated in service in 1971 or in the fall in 
1989, but "if he had to hazard a guess" the Veteran 
probably sustained a whiplash injury in 1971 with changes in 
the neck as a result, but falling down the stairs in 1989 was 
what caused the possible disc protrusions.  The opinions 
appear to suggest opposite conclusions, but both opinions are 
phrased in speculative language; medical opinions expressed 
in speculative language do not provide the degree of 
certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, neither opinion is an 
adequate basis for adjudicating the issue on appeal.  

Turning to the VA neurological examination in May 1996, the 
examination was performed by a neurologist/Chief of Staff who 
reviewed the claims file, noted the Veteran's subjective 
account of his history, and performed a clinical examination 
of the Veteran.  The examiner stated that the Veteran's 
attribution of his symptoms to the accident in 1971 was 
rendered questionable by the examiner's review of the record.  
The examiner stated that multiple episodes of trauma the 
Veteran had suffered over the past 25 years had each 
contributed to some degree to the cervical spine disorder, 
and that CT scan had shown radiculopathy secondary to 
multiple evidences of trauma not specifically related to the 
event of 1971 (emphasis added).  The Board finds this opinion 
to be a clear statement the Veteran's current spine disorder 
is not related to a traumatic injury in 1971 as the Veteran 
contends. 

In sum, the most probative medical opinion of record shows 
the Veteran's claimed disorder is not related to service.  
This conclusion is consistent with the totality of the 
objective evidence of record, including STRs and post-service 
medical treatment records.  The Board accordingly finds the 
criteria for service connection are not met; the claim must 
therefore be denied.

The evidence in this case preponderates against the claim, 
and the benefit of the doubt rule is not applicable. Ortiz, 
274 F.3d at 1365.
 





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disorder is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


